CONOVER, Judge.
Defendant-Appellant Brent Badger (Badger) appeals his convictions for Burglary, a Class C felony, Conspiracy to Commit Robbery, and Robbery, Class B felonies, and Dealing in a Sawed-Off Shotgun, a Class D felony.1
We reverse.
The sole issue presented for review is whether the trial court erred by permitting the state to unilaterally withdraw from a written plea agreement which had been negotiated and signed by the parties, then filed with the trial court.
After he was charged with the above crimes, Badger and the deputy prosecutor assigned to his case negotiated and signed a Recommendation of Plea Agreement wherein Badger was to plead guilty to burglary and conspiracy to commit robbery. In exchange, the State agreed to dismiss the robbery and dealing in a sawed-off shotgun charges, and recommended reduced sentences. The agreement was filed with the trial court on the day it was reduced to writing and signed.
The following day, the State moved to withdraw the agreement. Badger objected. After subsequent argument, the trial court granted the State’s motion. After a bench trial, Badger was convicted on all counts. He appeals.
Badger’s sole argument is once a plea bargain has been agreed upon, reduced to writing, signed by the parties, and filed with the trial court as provided by statute, the State does not have a right to withdraw from that agreement unilaterally. We agree.
Plea bargaining in our state is strictly controlled by statute. See IND. CODE 35-35-3-1, et seq. A reflective reading thereof demonstrates a legislative intent that written plea agreements filed with the trial court bind the prosecuting attorney and the defendant equally. There is no provision for withdrawal from such agreement by either the prosecutor or the defendant once filed with the trial court. Once filed as provided by statute, only the trial court itself can reject a plea agreement. See IC 35 — 35—3—3(b). Certainly, that is as it should be.
Justice Dickson noted in Bowers v. State (1986), Ind., 500 N.E.2d 203, that plea bargaining has become a valuable tool in the administration of criminal justice. It is to be encouraged because the development of this component of the criminal justice sys*237tem has facilitated the essential conservation of limited judicial and prosecutorial resources. Id., 500 N.E.2d at 204.
Only when the plea bargaining statute is applied in an even-handed fashion as to both the State and the defense is its efficacy preserved. As Justice Dickson said:
... (T)he promise of a state official in his public capacity is a pledge of the public faith and is not to be lightly disregarded. The public justifiably expects the State, above all others, to keep its bond.
Bowers, 500 N.E.2d at 204. To permit the prosecution to renege on the bargain it struck with Badger here, clearly would tend to undermine the confidence of those charged with crime and the public generally, in the integrity and credibility of the law authorizing plea bargaining.
Reversed arid remanded for further proceedings consistent with this opinion.
FRIEDLANDER, J., concurs.
SULLIVAN, J., dissents with separate opinion.

. Respectively, IND. CODE 35-43-2-1, IC 35-41-5-2, IC 35-42-5-1, and IC 35-47-5-4.1.